BAYLOR, Justice.
Patton sued Elizabeth P. Trott, administratrix, etc., of Henry Trott, deceased, in the court below, for the recovery of sum of $450 due on a joint and several obligation given by Henry Trott in his lifetime, with one Brasfield, to the said Patton. In the petition it is averred that the writing obligatory was executed in the State of Tennessee, one of the United States of America, and that the rate of interest in Tennessee was 6 per cent per annum. The parties below waived the right of trial by jury, and submitted the case to the decision of the district judge. The matters and things being considered by him, he gave judgment in favor of Patton for the debt, with interest at the rate of 8 per cent per annum—there being no proof in the record showing what the rate of interest is allowed by law in the State of Tennessee. The plaintiffs in error, among other objections, seek to reverse the judgment of the court below on the ground that the contract being a foreign one, and 6 per cent alleged in the petition as the rate of interest, it was improper to allow the 8 per cent per annum in the rendition of the judgment. This assignment of error must be sustained. We have already at the present term of this court decided that interest is to be paid on contracts according to the law of the place where they are to be performed, in all cases where interest is expressly or impliedly to be paid. We see no good reason to depart from *523this rule of law. The judgment of the court below must therefore be reversed, and the cause remanded for a new trial.

Reversed and remanded.